                                                                               JA
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 1 of 11


                                                                                        Mar 16, 2021
                             UN ITED STATE S D ISTR ICT C O U RT
                             SO UTH ERN D ISTR IC T O F FLO R ID A
                     21-60083-CR-SINGHAL/SNOW
                            C A SE N O .
                                       18 U.S.C.j371
                                       26 U.S.C.j720642)
                                       26 U.S.C.j720641)
  UNITED STA TES O F A M ERIC A
  VS.

  NIK EN C Y A LEXIS and
  TH O N Y G UILLA U M E,

            D efendants.


                                           IN DIC TM EN T

         The Grand July chargesthat:

                                  G EN ER AL A LLEG A TIO N S

         A ttim esrelevantto thislndictm ent:

                 D efendantN IK EN C Y A LEX IS w asa residentofBrow ard County,Florida.

                 D efendantTH O NY G U ILLA U M E w as a residentofBrow ard County,Florida.

                 Beginning in or around Septem ber20l0,and continuing untilatleastM ay 2016,

  NIKENCY ALEXIS ownedand operatedUnityTax& FinancialServiceslnc.(ûkunity Tax''),a
  Florida corporation based in Brow ard County,in the Southern D istrictofFlorida. Unity Tax w as

  in the business ofproviding tax preparation services.

                 Beginning in or around February 2011,and continuing until at least M ay 20l6,

  TH O NY G UILLAU M E w orked atUnity Tax.

                 ThelnternalRevenueService(tt1RS'')wasanagencyoftheU.S.Departmentofthe
  Treasury responsible tbradm inistering the tax law s ofthe United Statesand collecting taxesowed

  to the U nited States.
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 2 of 11




                                            C O UN T 1
                             C onspiracy to Defraud the United States
                                           (18U.S.C.j371)
                 Paragraphs 1 through 5 of this lndictm ent are re-alleged and incorporated by

  reference as iffully setfol'th herein.

                 Beginning in oraround February 2011,and continuing untilatleastM ay 2016,in

  Brow ard County,in the Southern D istrictofFlorida,and elsewhere,the defbndants,

                                       NIK EN C Y A LEX IS
                                               and
                                      TH O NY G U ILLA UM E,

  did knowingly and willfully com bine,conspire,confederate,and agree w ith each other,and w ith

  persons know n and unknow n to the G rand Jury,to com m itan offense againstthe United States,

  that is,to defraud the United States for the purpose of im peding, im pairing,obstructing, and

  defeating the law ful governm ent functions of the lRS in the ascertainm ent, com putation,

  assessm ent,and collection offederalincom e taxes.

                               PU R PO SE O F TH E C O N SPIR AC Y

         8.      The purpose of the conspiracy w as for the defendants and their conspirators to

  unlaw fully enrich them selves by preparing false U .S.lndividuallnconze Tax Returns,know n as

  Form s 1040, w hich fraudulently increased their custom ers' tax refunds in order to collect

  preparation fees and increase theircustom erbase.

                        M A N NER A N D M EAN S O F TH E C O N SPIR AC Y

         The m anner and m eans by which the defendants and their conspirators sought to

  accom plish the purpose ofthe conspiracy included,am ong otherthings,the follow ing:

                 N IK ENC Y A LEXIS and TH O NY G U ILLA U M E aided and assisted in preparing

  and filing false tax returnsfortheircustom ers.
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 3 of 11




                 N IK ENC Y A LEX IS and T H O N Y G U ILLA U M E prepared tax retunzs that

  falsely reported thattheircustom ers owned businesses,which did notexist,and incurred business

  expenses,which w ere m ade up,in orderto fraudulently increase the custom ers'tax reftlnds.

                 N IK ENC Y A LEXIS and TH O NY G UILLA UM E also prepared tax returns that

  falsely reported thattheircustom ers incurred fake education expensesand qualitied foreducation

  credits,including,butnotlimitedto,theAmericanOpportunityTaxCredit(ûûAOTC'7),inorderto
  fraudulently increase the customers'tax refunds.

                 N IK ENC Y A LEX IS and TH O NY G UILLA U M E collected preparation fees of

  up to $970 pertax return,which werededucted from thecustom ers'refunds.
                          A C TS IN FU RT H ER AN CE O F TH E C O N SPIR A CY

          ln furtherance of the conspiracy and to achieve the pup ose thereof, at least one of the

  conspirators com m itted and caused to be com m itted,in Brow ard County,in the Souther'
                                                                                         n D istrict

  ofFlorida,and elsewhere,atleastone ofthe follow ing overtacts,am ong others:

                 On or aboutM arch 2,201l,NIK EN C Y ALE XIS prepared a 2010 Form 1040 on

  behalf of custom ers LCR.G. and N .G .,''w hich falsely claim ed that kLR .G . and N .G .''incun'ed a

  businesslossof$13,723 and qualified foran AOTC of$2,000,am ong otherfalse items.
                 On oraboutFebruary 3,2012,N IK EN C Y AL EX IS prepared a 201l Form l040

  on behalfofcustom ers LLR.G .and N .G .,''w hich falsely claim ed thatLIR.G .and N .G .''incurred a

   businesslossof$l8,688 and qualified tbran AOTC of$2,000,am ong otherfalse item s.
                 On or aboutM arch 3,2012,TH O N Y G U ILLA UM E prepared a 20ll Form 1040

   on behalf of custom er LtM .S.7''w hich falsely claim ed that ç1M .S.'' incun'ed a business loss of

   $14,142,among otherfalseitem s.
                  On or aboutFebruary 12,2013,TH O NY G UILLA UM E prepared a 2012 Fonzz
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 4 of 11




  1040 on behalfof custom er--M .S.,''w hich falsely claim ed thatkûM .S.''incun'ed a business lossof

  $14,029,am ongotherfalse item s.
                 On oraboutFebruary 27,2013,N IK EN CY A LEX IS prepared a 2012 Form 1040

  on behalfofcustom ers EûR.G .and N .G .,''w hich falsely claim ed thatELR.G .and N .G .D'incurred a

  businesslossof$16,312,among otherfalse items.

                 On or aboutM arch 2,2013,NIK ENC Y A LEX IS prepared a 2012 Form 1040 on



  am ong otherfalse item s.

         l9.     On or aboutM arch 3,20 l4,NIK E NC Y ALEX IS prepared a 2013 Form 1040 on

  behalfofcustomerûES.B.'7which falsely claimed thatLûS.B.''incurred a businesslossof$14,018,

  am ong otherfalse item s.

                 On or aboutFebruary 22,2014,TH O NY G UILLA UM E prepared a 2013 Form



  $14,445,among otherfalseitem s.
         21.     On oraboutM arch 20,2014,N IK EN CY A L EX IS prepared a 2013 Fol'
                                                                                  m 1040 on

  behalf of custom ers iCR .G .and N .G .,''which falsely claim ed that LGR .G .and N .G .''incun'ed a

  businesslossof$18,634 and qualitied foran AOTC of$1,000,am ong otherfalseitem s.
                 On oraboutJanuary 20,2015,N IK EN C Y AL EX IS prepared a 2014 Form 1040



  $17,422,among otherfalse item s.

                 On or aboutM arch 4,2015,N IK ENC Y AL EXIS prepared a 2014 Form 1040 on

  behalf of custom ers ûCR.G .and N .G .,''w hich falsely claim ed that ûûR .G .and N .G .'' incun'
                                                                                                  ed a

  businesslossof$15,507 and qualified foran AOTC of$1,000,am ong otherfalse items.


                                                   4
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 5 of 11




         24.     On oraboutM arch 9,20l5,T H O N Y G UILLA U M E prepared a 2014 Form 1040

  on behalf of custom er ûIM .S.''w hich falsely claim ed that ûtM .S.''incun'
                                                                             ed a business loss of

  $16,203,among otherfalse item s.
                 On or aboutJanuary 30,2016,NIK EN C Y AL EX IS prepared a 2015 Form 1040



  $14,315,am ong otherfalseitems.
                O n or about February 5, 2016,TH O N Y G U ILLA U M E prepared a 2015 Form

  1040onbehalfofan1RSspecialagentwhowasaetinginanundereovercapacity(ûûUCA''),whieh
  falsely claimed thatûLUCA''incurred a businesslossof$14,137,am ong otherfalseitem s.

                On oraboutM arch 14,2016,TH O N Y G U ILLA UM E prepared a 2015 Form 1040

  on behalf of custom er ûEM .S.-Dw hich falsely claim ed that ù:M .S.'' incun'
                                                                              ed a business loss of

  $19,817,among otherfalse item s.



                                C O UN TS TW O TH R O U G H N IN E
        A iding and A ssisting in the Preparation and Presentation ofa False Tax R eturn
                                       (26U.S.C.j7206(2))
         28.    O n or about the dates specified below w ith respect to each count, in Brow ard

  County,in the Southel'n D istrictofFlorida,and elsewhere,the defendant,

                                      N IK EN CY A LEXIS,

  did willfully aid and assistin,and procure,counsel,and advise the preparation and presentation to

  the 1R S ofU .S.Individuallncom e Tax Returns,Form s 1040,forthe follow ing taxpayers and tax

  years,which the defendantknew w ere false and fraudulentasto m aterialm atters,including,but

  notlim ited to,those described below :




                                                 5
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 6 of 11




                1/20/2015         A .B .


      3         l/l9/20l6


      4         1/20/2015         S.B.         2014


                1/30/20l6


      6         3/04/2015


                3/21/20 l6


                l/20/20l5


                I/20/20l6        S.H .


           A llin violation ofTitle 26,United States Code, Section 7206(2).

                               C O U NT S TEN TH R O U G H SIX TEEN
          A iding and Assisting in the Preparation and Presentation ofa False Tax R eturn
                                           (26IJ.S.C.j720642))
                  On or about the dates specified below w ith respect to each count, in Brow ard

  County,in the Southern D istrictofFlorida, and elsew here,the detkndant,

                                     TH O NY G U ILLAU M E ,

 did w illfully aid and assistin,and procure, cotlnsel,and advise the preparation and presentation to

 the 1R S ofU .S.Individuallncom e '
                                   l'
                                    ax Returns, Form s 1040,forthe follow ing taxpayers and tax

 years,which the defendant knew w ere false and fraudulentas to m aterialm atters, including,but
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 7 of 11




  notlimited to,thosedescribed below:




              2/ll/20l5                    2014

              2/l9/20l6                    2015

              3/09/20 l5


              3/14/20l6         M .S.


              3/09/2015                           Businessincomeor(loss)(Line 12)

              3/09/2016                           Businessincomeor(loss)(Line 12)

              2/05/2016         UCA               Businessincomeor(loss)(Line 12)

         A llin violation ofTitle 26,U nited States Code, Section7206(2).

                           C O U NT S SEV ENTE EN A N D EIG H T EEN
                                    Filing a False Tax R eturn
                                        (26U.S.C.j720641))
                On or about the dates specitsed below w ith respect to each count, in Brow ard

  County,in the Southel'n D istrid ofFlorida, and elsewhere,the defendant,

                                          NIK EN CY A LEX IS,

  did w illfully m ake and subscribe U .S. Individuallncom e Tax Returns, Form s 1040,for the tax

 years identified in each count below , w hieh w ere filed w ith the IR S, verified by a w ritten

 declarationthattheyweremadeunderthepenaltiesofperjury,andwhichthedefendantknew were
 false and fraudulentasto m aterialm atters, ineluding,butnotlim ited to,those deseribed below :
       Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 8 of 11




                            C                   Approxim ate          Tax                             A m ount
                                ount             DateFiled            Ye   FalseM aterialM atterts)
                                                                        ar                            Reported
                                                     4/11/20l6        2013 Edtlcation credits(Line49) $2,126
                                                                           AOTC (Line66)              $1,840
                                                     4/11/2016        2014 Education credits(Line 50) $2,700
                                                                            AOTC (Line6X 1 zz         $1,800
                    Al1in violation ofTitle26, UnitedStatesCode,Section7206(1).

                                                                                 A TRUE BILL


                                                                                 FO REPER SON


            A RIA N A F      RDO O RSIIAN
            U nited States Attorney

       L-
           .
           -, . -.
                 '
                 -'z'
                   -
                        -

                         ?- t  '.
                            ko1jej)$
                                   '
                                       .-
                                                -
                                                 .
                                                         .


       O ARIJ;IACCA w -.     u              .



'           A ssistantUnited States Attorney
                                                         /       .w
                                                     î t;q )#n
 (           AU        AR     R           Q'
.ze7        TrialAttolmey
            U .S.D epartm entoflustice, Tax D ivision




                                                                             8
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 9 of 11
                                        UNITED STATES DISTRICT CO URT
                                       SO UTHERN DISTRICT OF FLORIDA
UNITED STATESO F AM ERICA                               CASE NO .
 V.
NIK ENCY ALEXIS and                                     CERTIFICATE O F TRIAL ATTO RNEY*
THONY GUILLAUM E,
                                                        Superseding Case Inform ation:
                    Defendants
                                           l
CourtDivision:(sel
                 ect(7nel                               New defendanttsl
                                                        N                            Yes
       M iami          KeyW est                          umberofnew defendants
 x     FTL -           W PB          FTP                Totalnum berofcounts

               Ihave carefully considered the allegationsofthe indictment, thenumberofdefendants,the numberof
               probablewitnessesand the legalcomplexitiesofthe lndictment/lnfonnation attachedhereto.
               lam aware thatthe information supplied on thissGtementwillbe relied upon by the Judgesofthi
               C ourtin Setting theircalendars and scheduling criminaltrials underthe mandate ofth             s
               A                                                                                  e Speedy Trial
                 ct,Title 28 U.S.C.Section3161.
               lnterpreter:       (YesorNo) YeS
               Listlanguageand/ordialect       Creole
               Thiscasewilltake 5 daysforthepartiesto try.
               Pleasecheck appropriate category and type ofoffenselistedbelow :

                                                              lcheckonlyone)
       I       0 to 5 days                                    Petty
       11      6to l0days                                     M inor
       11l     l1 to 20 days                                  M isdem .
       IV      21to 60 days                                   Felony
       V       6l days and over
       6.      HasthiscasepreviouslybeentiledinthisDistrictCourt?               (YesorNo)   No
        lfyes:Judge                                 CaseNo.
        (Attach copy ofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?             (YesorNo)       X0
        lfyes:M agistrate CaseNo.
        Relatedm iscellaneousnum bers:
        Defendantts)infederalcustody asof
        Defendantts)in statecustodyasof
        Rule20 from the Districtof
        Isthisapotentialdeathpenaltycase?(YesorNo)              No
              Doesthiscase originate from am atterpending in theCentralRegion ofthe U .S.Attorney'sOffice
              priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                      Yes         No 7
      8.      Doesthiscaseoriginatefrom amatterpending in theN orthern Region oftheU .S.Attonzey'sOffice
              priortoAugust8,2014(M ag.JudgeShaniekM aynard)?                   Yes         No z
              Doesthiscase originate from am atterpending inthe CentralRegion oftheU .S.Attorney'sOffice
              priortoOctober3,2019(Mag.JudgeJaredStrauss)?                      Yes 7       No

                                                               &-A             = >
                                                              DericZac a
                                                              ASSISTANT UNITED STATES ATTORNEY
                                                              CourtNo.151378
#penaltySheetts)attached                                                                           REV 6/5/2020
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 10 of 11

                                U N ITED STA TES DISTR IC T CO U RT
                                SO UTH ER N D ISTR ICT O F FLO R ID A

                                            PENA LTY SHEET



 D efendant'sN am e:N IKEN CY A LEX IS                               C ase No:

 Count:

 Conspiracy to D efraud the United States

 18U .S.C .j371

* M ax.Penalty:Five(5)years-im prisonment'
                                         ,three(3)years'supelwisedrelease'
                                                                         ,$250,000fine              .




C ounts:2-9

A iding and A ssisting in the Preparation and Presentation ofa FalseTax Return

26 U.S.C.j7206(2)

WM ax.Penalty:Three(3)years'imprisonment;one(l)yearsupervisedrelease;$250,000fine.
Counts:l7-l8

Filing a FalseTax Return



*M ax.Penalty: Three(3)years'imprisonment;one(1)yearsupervisedrelease'
                                                                     ,$250,000fine.
Count:




W'
 M ax.Penalt'
            y:
    *Refers enIy tn possibIe term nf incarceration, dneB nnt includ: pessibIe fines, restitutiœ , spx ial
    a::essmœlts, parole tem : or forfeitures that may be applicable.
Case 0:21-cr-60083-AHS Document 3 Entered on FLSD Docket 03/17/2021 Page 11 of 11

                                UN ITED STA TES D ISTRICT CO U RT
                                SO U TH ER N D ISTRICT O F FLO R IDA

                                           PVNALTY SHEUT


 Defendant'sNam e:THON Y G UILLA U M E                                     C aseN o:
 Count:

 Conspiracy to Defraud the United States                          --   -    -    -       -




 18U.S.C.j'371

 *M ax.Penalty:Five(5)years'im prisonment'
                                         ,three(3)years'supervisedrelease, $250,000fine.
                                                                                     '




 C ounts:)0-16

A idingand A ssisting in thePreparation and Presentationofa False Tax Return

26 U.S.C.j7206(2)

*M ax.Penalty:Three(3)years'imprisonment'
                                        ,one(l)yearsupervisedrelease'
                                                                    , $250,
                                                                          000 Gne.
Count:




iM ax.Penalty:

Count:




*M ax.Penalty:
    *Refers onIy to possible tem of incaroeratiork does not incIu& possibIe fines, restitution,speciaI
    assessmœltB, paroletermsorferfeiture:that may be appliœ bIe.
